       Case 3:20-cv-02246-SU    Document 7   Filed 01/19/21   Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

DAVID LEIGH COOK, SR.,
                                                Case No. 3:20-cv-02246-SU
                   Plaintiff,
                                                          ORDER
      v.

DEWAYNE HENDRIX,

                   Defendant.

IMMERGUT, District Judge.

      Plaintiff,     a    prisoner   at   FCI-Sheridan,        initiated    the

current action with a 28 U.S.C. § 2241 Petition for Writ of

Habeas Corpus. On January 6, 2021, he filed an Amended Petition

in which he: (1) seeks compassionate release due to the ongoing

COVID-19 pandemic and his preexisting medical conditions; and

(2)   raises   conditions       of   confinement       claims      principally

predicated upon what he believes to be unconstitutional medical

care. He asks the Court to award him declaratory, monetary, and

injunctive relief.

///


      1 - ORDER
         Case 3:20-cv-02246-SU     Document 7    Filed 01/19/21    Page 2 of 5




I.      IFP Application

        As an initial matter, Plaintiff moves to proceed in forma

pauperis, but his Application is incomplete insofar as it does

not include the required certificate from an authorized officer

of the institution certifying the current balance and six month

average balance in Plaintiff's prison trust account, as well as

a certified copy of his prison trust account statement for the

six     month   period       immediately    preceding       the    filing     of    the

Complaint.      See     28   U.S.C.   §    1915(a)(2).      The     Application      is

therefore denied on the basis that it is incomplete.

II.    Amended Petition

        In his Amended Petition, Plaintiff moves for compassionate

release. However, only a criminal defendant’s sentencing court

has jurisdiction to rule on a compassionate release motion. See,

e.g., United States v. Rala, 954 F.3d 594, 595 (3d Cir. 2020)

(motions for compassionate release must be filed with the court

that    imposed   sentence).       Because      Plaintiff    was        convicted   and

sentenced in the Northern District of California, the District

of     Oregon   lacks    jurisdiction      to    entertain        his    request    for

compassionate release.

        Plaintiff's remaining claims pertain to the conditions of

his confinement, not the execution of his sentence. For this

        2 - ORDER
         Case 3:20-cv-02246-SU       Document 7   Filed 01/19/21    Page 3 of 5




reason, 28 U.S.C. § 2241 is not an appropriate remedy, and this

case   is    more     accurately       characterized    as     an    action     brought

pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403

U.S. 388 (1971). Ramirez v. Galaza, 334 F.3d 850, 858-59 (9th

Cir. 2003) ("habeas jurisdiction is absent and a [civil rights]

action      proper,    where     a     successful     challenge       to    a     prison

condition       will     not     necessarily         shorten        the    prisoner's

sentence"); see also Hernandez v. Campbell, 204 F.3d 861, 864

(9th Cir. 1999) (28 U.S.C. § 2241 petition is the proper method

for a federal prisoner to challenge the manner, location, or

conditions of a sentence's execution).1

       Finally,     Plaintiff        brings   this     suit    against      a     single

individual,     his    Warden     at    FCI-Sheridan.     While      Warden     Hendrix

would be the correct respondent if Plaintiff had properly filed

this action as a habeas corpus case, Rumsfeld v. Padilla, 542

U.S.     426,   439     (2004),        Plaintiff’s     attempt       to    utilize     a

respondeat superior theory of liability in order to prevail on

his conditions of confinement claims is not permissible in a


1 Because the Court construes this case as a Bivens action, the applicable
filing fee is $350.00, not including a $52.00 administrative fee. 28 U.S.C.
§ 1914(a). Plaintiff is advised that if he files a completed in forma
pauperis application, he will be obligated to pay the $350.00 civil filing
fee over time as funds become available in his prison trust account. As an in
forma pauperis litigant, however, he would not be responsible for the $52.00
administrative fee.

       3 - ORDER
         Case 3:20-cv-02246-SU       Document 7     Filed 01/19/21    Page 4 of 5




Bivens case. See Terrell v. Brewer, 935 F.2d 1015, 1018 (9th

Cir.     1991).    Instead,     Plaintiff         must      bring    suit     against   a

governmental       actor    who,     acting    under      color      of    federal   law,

personally deprived him of a right secured by the Constitution

or laws of the United States. Morgan v. United States, 323 F.3d

776, 780 (9th Cir. 2003); see also Van Strum v. Lawn, 940 F.2d

406, 409 (9th Cir. 1991) ("Actions under § 1983 and those under

Bivens are identical save for the replacement of a state actor

under § 1983 by a federal actor under Bivens.").

       With specific regard to Plaintiff’s medical claims, he must

allege    and     ultimately    establish         that    individual        governmental

actors were personally and deliberately indifferent to a serious

medical need. Farmer v. Brennan, 511 U.S. 825, 835 (1994); Lopez

v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000); Doty v. County of

Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Where Plaintiff has not

brought     suit    against     a     proper      party      and    made     allegations

sufficient to state a claim, the Amended Complaint is dismissed

for failure to state a claim upon which relief may be granted.

                                      CONCLUSION

         Plaintiff’s     Application        for     Leave    to     Proceed    In    Forma

Pauperis    (#1)    is     denied,    and     his    Amended       Complaint    (#5)    is

dismissed for failure to state a claim. Should Plaintiff wish to

       4 - ORDER
         Case 3:20-cv-02246-SU   Document 7   Filed 01/19/21   Page 5 of 5




continue with this Bivens case, he must file: (1) a completed in

forma pauperis application; and (2) a Second Amended Complaint

using     the   Court’s   form   that    identifies     how    each    Defendant

personally participated in the Constitutional deprivations he

raises. Plaintiff is advised that he must name all parties in

the caption of his pleading, may not incorporate any part of any

prior pleading by reference, and that his failure to comply with

this    Order   will   result    in   the   dismissal   of     this   case   with

prejudice as his conditions of confinement claims.

        The Clerk is directed to send Plaintiff in forma pauperis

and civil rights complaint forms for his use.

        IT IS SO ORDERED.

        DATED this 19th    day of January, 2021.


                                 __________________________________
                                    Karin J. Immergut
                                    United States District Judge




         5 - ORDER
